DETAILED ACTION
Applicant’s amendments to the claims, filed on 8/18/2021, were received. Claims 1, 3, 4, 5, and 10 were amended. Claims 14-25 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims subject matter disclosed in prior Application No. 16/407,344, filed on 4/13/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. This application does not appear to constitute a divisional of Application No. 16/407,344 since the claims are not directed to an invention that is independent and distinct from that claimed in the prior application. See MPEP 201.06.

Election/Restrictions
Amended independent claim 1, filed 8/18/2021, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Amended independent claim 1 recites, in part: “to supply the mist to a substrate,  for a predetermined time to form the thin film uniformly on the substrate”.
Part of the description of the embodiment in Figs. 1 and 2 (Spec., para 0030) reads as follows: 
“The substrate 10 is set in the third chamber, and the mist sent from the second chamber is sprayed onto the substrate 10. The mist is sprayed onto the substrate 10 for a predetermined time in the third chamber. Through vaporization of the dispersion medium in the mist attached to the substrate 10, the metal oxide film is formed on the surface of the substrate 10. Note that, when a fixed time elapses after the spray, new mist attaches onto the substrate 10 before the mist is vaporized, and thus, the dispersion liquid that becomes liquid droplets flows down, and a uniform metal oxide film is no longer formed on the substrate 10. A point in time at which the spraying of the mist onto the substrate 10 is stopped may be a point in time at which the mist including the metal oxide fine particles is liquefied to flow down from the substrate 10, or may be a point in time at which a metal oxide film having a desired thickness is formed on the substrate 10.

As shown above, the mist is supplied for a predetermined time when the substrate is set in the third chamber. The expression “thin forming material” was amended to read as “thin film” in independent claim 1 filed 8/18/2021 in order to encompass a new embodiment (shown in Figs. 1 and 2), and include the combination of a cleaning/UV radiation unit, mist spraying unit, and drying unit. Although the substrate in this embodiment is stationary in the mist spraying unit (see above Spec., para 0030), the amendment instead refers to the substrate as a “conveyed substrate” that is now conveyed between the cleaning/UV radiation unit, mist spraying unit, and drying unit. As described in more detail below, this embodiment (shown in Figs. 1 and 2) is independent and distinct from the originally-presented embodiment (shown in Figs. 3-5).


Newly submitted independent claim 14 refers to the originally-presented embodiment in the claims filed 8/25/2020 shown in Figs. 3-5. 
The originally-presented embodiment of independent claim 1 filed 8/25/2020 recited, in part, the following:
“A film forming apparatus configured to form a thin film material on a substrate conveyed through the film forming apparatus”
and
 “a third chamber configured to receive the mist from the second chamber and configured to supply the mist to the conveyed substrate”. 

These previous limitations refer to the embodiment shown in Figs. 3-5 of Applicant’s specification. Previously, the expression “film forming apparatus” exclusively referred to the mist spraying unit since the mist spraying unit specifically supplies “thin film material”. As noted in the previous Office action mailed on 3/29/2021, “thin film material” was interpreted to refer to precursor material of the mist for forming the film, such as indium, tin, titanium, etc.,” in accordance with Applicant’s specification (Spec., para 0027). 
Part of the description of the embodiment in Figs. 3-5 (Spec., para 0059) reads as follows:
FIG. 5 is a schematic view of a roll-to-roll manufacturing apparatus. In this manufacturing apparatus, when a film 20 formed in a roll is set on one side of the apparatus, the film 20 having a metal oxide film formed thereon is discharged from another side of the apparatus. Note that, the film 20 is used as the substrate in the embodiment described above, and contains a resin and has flexibility.

	Independent claim 14 recites, in part: “a third chamber to receive the mist from the second chamber and to supply the mist to a substrate conveyed through the film forming apparatus, wherein the thin film is continuously formed in the substrate while the substrate is being conveyed in the third chamber”. 

Thus, the embodiment recited in independent claim 14 (i.e., originally-presented embodiment in claim 1 filed 8/25/2020; shown in Figs. 3-5) is independent and distinct from the newly presented embodiment (shown in Figs. 1 and 2), since the substrate is conveyed in the third chamber rather than set in the third chamber (i.e., implicit of roll-to-roll apparatus); and the mist is continuously supplied rather than supplied for a predetermined time.

Since applicant has received an action on the merits for the originally-presented invention (i.e., the embodiment in Figs. 3-5), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, independent claim 1 and claims 3-13 (as being dependent on claim 1) are withdrawn from consideration as being directed to a non-elected invention (i.e., embodiment in Figs. 1 and 2).  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 112
	The rejection on claim 10 under 35 U.S.C. 112(a) is withdrawn since the claim was amended. As mentioned above, claim 10 is dependent on independent claim 1 which was amended to be drawn to a non-elected invention since the embodiment of Figs. 3-5 was constructively elected by original presentation for prosecution on the merits.

Claim Rejections - 35 USC § 103
Claims 14, 15, 16, 17, 18, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USP 5916640, already of record) in view of Nelson (US 20040109049, already of record).
Regarding claims 14 and 22, Liu teaches a film forming apparatus (see for example Fig. 8) comprising:
a first chamber 138 configured to generate a mist 146 of liquid 140 including material (col. 6, lines 64-68 through col. 7, lines 1-11) to form a thin film (col. 6, lines 21-34);
a second chamber 158 configured to receive the mist 146 from the first chamber 138 and control a particle size of the mist 146 that exits the second chamber 158 (col. 6, lines 35-40);
a deposition chamber 172 (third chamber) configured to receive a portion of the mist from second chamber 158 via chamber 164 and configured to supply the mist to a substrate 174 to form the thin film uniformly on the substrate 174, wherein the substrate 

Liu does not explicitly teach that the substrate 174 is conveyed through the deposition chamber 172 (third chamber) of the film forming apparatus while the thin film is continuously formed.
However, Nelson teaches that it is well-known to modify a deposition chamber from holding discrete substrates (see for example Fig. 5) to forming films on a web substrate, for the benefit of performing continuous coating operations (para 0054; see for example Fig. 6). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the deposition chamber 172 (third chamber) in Liu to form a film on a substrate conveyed through the deposition chamber 172 (third chamber) while the film is continuously formed, as taught by Nelson, for the benefit of performing continuous coating operations.

	Regarding claim 15, the apparatus of Liu is capable of including particles of various sizes and compositions, including the claimed metal and/or metal oxide, since Liu teaches that the aerosol material to be deposited on the substrate can be suspended in the liquid 140 in the first chamber 138 (col. 6, lines 64-68 through col. 7, lines 1-11). See MPEP 2114.

	Regarding claim 16, the apparatus of Liu is capable of including particles of various sizes and compositions, including the claimed indium tin oxide, since Liu 

	Regarding claim 17, the apparatus of Liu is capable of including particles of various sizes and compositions, including the claimed indium, zinc, and/or titanium, since Liu teaches that the aerosol material to be deposited on the substrate can be suspended in the liquid 140 in the first chamber 138 (col. 6, lines 64-68 through col. 7, lines 1-11). See MPEP 2114.

	Regarding claim 18, the apparatus of Liu is capable of including particles of various sizes and compositions, including the claimed particle size 1-100 nm, since Liu teaches that the aerosol material to be deposited on the substrate can be suspended in the liquid 140 in the first chamber 138 (col. 6, lines 64-68 through col. 7, lines 1-11). See MPEP 2114.

	Regarding claim 19, this claim does not further structurally limit the claimed apparatus, since the composition or mechanical properties of the substrate are not germane to the particular structure of the claimed apparatus (Applicant’s Spec., para 0023). See MPEP 2115. However, Liu in view of Nelson, Nelson further teaches that the substrate may be flexible (Nelson: para 0034) and shows that the web substrate is flexible since the web substrate bends around rollers 121 (Nelson: see for example Fig. 6).

	Regarding claim 20, this claim does not further structurally limit the claimed apparatus, since the composition or mechanical properties of the substrate are not germane to the particular structure of the claimed apparatus (Applicant’s Spec., para 0023). See MPEP 2115. However, Liu in view of Nelson, Nelson further teaches that the web substrate can have various compositions including synthetic and/or natural polymeric (Nelson: para 0034).

	Regarding claim 23, Liu further teaches that first chamber 138 includes an ultrasonic vibrator 142 configured to generate the mist (col. 6, lines 20-33; see for example Fig. 8).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (USP 5916640, already of record) in view of Nelson (US 20040109049, already of record) as applied to claim 14 above, and in further view of MacLaurin (USP 1919798, already of record).
	Regarding claim 21, the previous art combination above does not explicitly teach that the conveyed substrate is tilted from a horizontal plane in the third chamber.
	However, MacLaurin teaches that the conveyed substrate 33 may be oriented horizontally or inclined (tilted) from a horizontal plane such that the conveyed substrate 33 is tilted from a plane orthogonal to a direction of the supply of the spray as long as the spray (mist) covers the portion of the conveyed substrate 33 as desired (Pg. 2, lines 19-48; see for example Fig. 1). Thus, it would have been obvious to a person of .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USP 5916640, already of record) in view of Nelson (US 20040109049, already of record) as applied to claim 14 above, and in further view of Thornton (USP 2378599, already of record).
	Regarding claims 24 and 25, the previous art combination above does not explicitly teach heating the conveyed substrate to receive the mist.
	However, Thornton teaches heating, via electrical heating units 22 (Pg. 1, right col., lines 1-13), a conveyed substrate 19 to a predetermined temperature to receive a suspension of solid material in a liquid vehicle (i.e., mist) (Pg. 1, left col., lines 5-19) via spray nozzles 34 in a housing 26 (chamber), for the benefit of drying the conveyed substrate 19 as soon as the liquid is applied (Pg. 1, right col., lines 47-54; see for example Figs. 1 and 2). The limitation “the predetermined temperature is lower than a softening point of the conveyed substrate” recites a manner of operating the claimed apparatus. Thornton is capable of heating the conveyed substrate 19 to various temperatures, including below a softening point of the conveyed substrate 19, since the heat emitted by electrical heaters can be controlled. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .

Double Patenting
The terminal disclaimer, filed on 8/18/2021, has been fully considered. The non-statutory double patenting rejection based on claim 1 of U.S. Patent No. 10702887 and Nelson (US 20040109049, already of record) is withdrawn.

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.
	
	Applicant requests withdrawal of interpretation under 35 USC 112(f) in the last Office action.
	The examiner respectfully points out that no claims were stated to invoke 35 USC 112(f) in the last Office action (see Pgs. 2-3 of Non-final action, mailed on 3/29/2021) and no 3-prong analysis was applied (see MPEP 2181).

	As mentioned above, Applicant’s arguments with respect to independent claim 1 are moot since the claim was amended to recite a non-elected invention since the embodiment of Figs. 3-5 was constructively elected by original presentation for prosecution on the merits.

	Applicant argues on Pg. 7 of Remarks that neither Liu nor Nelson teach the limitation “a third chamber to receive the mist from the second chamber and to supply the mist to a substrate being conveyed through the film forming apparatus, wherein the thin film is continuously formed on the substrate while the substrate is being conveyed in the third chamber” recited in independent claim 14.
In response, the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, it is maintained that Liu and Nelson establish a prima facie case of obviousness for the invention recited in independent claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717